DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 01, 2021 was filed after the mailing date of the Advisory Action on January 08, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed December 02, 2020 have been fully considered but they are not persuasive. 

Firstly, it is noted that claims fails to expressly define what is considered as the first communication technology and second communication technology.  Therefore, it is the Examiner’s position to give the broadest reasonable interpretation of claim language.  As indicated by the Applicant, the Examiner considered “LTE” in Miskiewicz as a first communication technology of claim language, and “D2D” as a second communication technology of claim language because: 
A LTE system is also known as a Long Term Evolution system.  In general, the LTE is a standard for wireless broadcast communication for mobile devices and data terminals based on GSM/EDGE and UMTS/HSPA technologies (also see paragraph 0021 of Miskiewicz).  Hence, “LTE” of Miskiewicz is considered as the first communication technology of claim language. 
A D2D communication, on the other hand, is another type of communication technology that enables the two UEs in proximity to directly communicate with each other without the assistance of the base station and cellular mobile network (see paragraph 0027).  Hence, “D2D” of Miskiewicz is considered as the second communication technology of claim language.  

In addition, the Applicant argues that the combination of Miskiewicz, Ryu, and Samuelsson fails to disclose the newly added features “indicating, by the relay UE in the first output message, that the first output message is permitted to be rebroadcasted by other UEs”.  In review Samuelsson’s disclosure, paragraphs 0035-0038 discloses that the UE determines whether the message is required or allowed to forward in step 13 of Figure 3.  Hence, this teaching reads on this newly added features. 
Based on the above discussion, it should be clear to the Applicant that the combination of Miskiewicz, Ryu, and Samuelsson still reads on the amended claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-5, 8-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskiewicz et al. (hereinafter “Miskiewicz”, US 2015/0215757 as cited in IDS filed on July 25, 2018) in view of Ryu et al. (hereinafter “Ryu”, US 10,440,524) and further in view of Samuelsson et al. (hereinafter “Samuelsson”, US 2015/0372774).
Regarding claims 1, 8, and 14, Miskiewicz discloses a communication device, a computer-readable medium containing instructions, and a method for relaying Public Warning System (PWS) messages, the method comprising:
receiving, at a relay user equipment (UE) (i.e., user equipment (UE), a PWS message (i.e., a PWS as described in paragraph 0052) from a base station (i.e., an eNB 124), wherein the relay UE receives the PWS message from the base station over a first communication technology (i.e., the UE receives a PWS via the eNB 124 using LTE as described in paragraph 0052); and
 generating, by the relay UE, a first output message comprising all or part of the PWS message based on the first communication technology over which the PWS message was received (i.e., the UE forwards the received PWS message to another UE using D2D as described in paragraphs 0005, 0028, 0052, 0055-0058, 0068); and
transmitting, by the relay UE, the first output message to a remote UE (i.e., forwarding the received PWS message to another UE), wherein the relay UE transmits the first output message to the remote UE over a second communication technology, the second communication technology being different from the first communication 
In addition, Miskiewicz also discloses a relay UE (i.e., the UE) includes a memory containing instructions (i.e., Fig. 5, memory/storage 516, and instructions stored in the memory as described in paragraph 0070), and a processor coupled to the memory (i.e., processor as described in paragraph 0070).
Miskiewicz, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Ryu discloses method for transmitting and receiving a group message in wireless communication system, and device.  Ryu also discloses:
wherein the first output message comprises a message identifier, a serial number, a warning type, and data coding scheme, wherein the message identifier identifies a source of the PWS message (i.e., “Message Identifier” as shown in Table 8, and as described in col. 31, lines 9-11), wherein the serial message is used to distinguish between different PWS messages (i.e., “Serial Number” as shown in Table 8, and as described in col. 31, lines 12-14), wherein the warning type is a value indicating a characteristic of a warning event corresponding to the PWS message (i.e., “Message Identifier” as shown in Table 8 includes the message type, and as described in col. 31, lines 9-11 and lines 30-37), and wherein the data coding scheme indicates the first communication technology over which the PWS message was received (i.e., “Data Coding Scheme” as shown in Table 8, and as described in col. 31, lines 15-17). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.

The combination of Miskiewicz and Ryu, however, does not expressly disclose:
indicating, by the relay UE, in the first output message, that the first output message contains all or part of the PWS message that the relay UE received from the base station; and
indicating, by the relay UE in the first output message, that the first output message is permitted to be rebroadcasted by other UEs. 
Furthermore, Samuelsson discloses a UE in a wireless communication network.  Samuelsson also discloses: 
indicating, by the relay UE, in the first output message that the first output message contains all or part of the PWS message that the relay UE received from the base station (i.e., an emergency message is added into a device-to-device multicast signaling, and the SIB format for PWS messages in a device-to-device communication is used as cell broadcast (SIB forwarding), and adding an indicator that the data shared over the device-to-device link consists of PWS information as described in paragraphs 0035-0038); and
indicating, by the relay UE in the first output message, that the first output message is permitted to be rebroadcasted by other UEs (i.e., a forwarding of the warning information is required or allowed is determined in step 13 of Fig. 3, and as described in paragraphs 0033-0034). 

The motivation/suggestion for doing so would have been to reach as many UE as possible within a short period of time in case of catastrophic situations. 

Regarding claims 2, 9, and 15, Miskiewicz, Ryu, and Samuelsson disclose all limitations recited within claims as described above.  Miskiewicz also discloses wherein the first communication technology comprises a radio access technology (RAT) (i.e., LTE as described in paragraph 0052) and wherein the second communication technology comprises a short-range communication technology (i.e., D2D technology as described in paragraphs 0028, and 0058-0060). 

Regarding claims 3, 10, and 16, Miskiewicz, Ryu, and Samuelsson disclose all limitations recited within claims as described above.  Miskiewicz also discloses wherein the PWS message is received over the RAT in a telecommunications network, the network node comprising an Evolved node B (eNB) and the telecommunications network comprising a Global System for Mobile communications (GSM) / Enhanced Data rates for GSM Evolution (EDGE) Radio Access Network (GERAN), a Universal Mobile Telecommunications System (UMTS), Universal Terrestrial Radio Access Network (UTRAN), an Evolved UTRAN (E-UTRAN), or a new generation Radio Access Network (i.e., LTE as described in paragraph 0004). 
 
Regarding claims 4, and 11, Miskiewicz, Ryu, and Samuelsson disclose all limitations recited within claims as described above.  Miskiewicz also discloses wherein transmitting comprises the relay UE relaying all or part of the PWS message over the short-range communication technology to the remote UE via a Device to Device (D2D) interface (i.e., forwarding the PWS message from the UE to another UE via D2D as described in paragraph 0055).47 494118-v1/4214-66701 Atty. Docket No.: 50335-US-PAT4214-66701  

Regarding claims 5, and 18, Miskiewicz, Ryu, and Samuelsson disclose all limitations recited within claims as described above.  Miskiewicz also discloses the relay UE formatting the first output message prior to relaying all or part of the PWS message to the remote UE, wherein the first output message is formatted based on at least one of: the first communication technology over which the PWS message was received by the relay UE; or the message identifier within the PWS message (i.e., carry information toward the UE that enables a certain set of Public Safety functionality based on the protocol and/or address to all UEs located in the region as described in paragraphs 0056-0060).  The Examiner also noted that the PC5 interface is commonly known in the art as an air interface or reference point between UEs.    

Regarding claim 17, Miskiewicz, Ryu, and Samuelsson disclose all limitations recited within claims as described above.  Miskiewicz also discloses wherein the relay UE relays all or part of the PWS message over the short-range communication technology to the remote UE, wherein the remote UE is not configured to receive the PWS message from the base station over the first communication technology, and .  


Claim 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskiewicz in view of Ryu in view of Samuelsson in view of Lee et al. (hereinafter “Lee ‘304”, US 2018/0132304).
Regarding claims 6, 13, and 19, Miskiewicz, Ryu, and Samuelsson disclose all limitations recited within claims as described above.  Miskiewicz also discloses: 
receiving, by the relay UE, a secondary PWS message related to the PWS message, wherein the relay UE receives the PWS message from the base station over the RAT (i.e., the UE receives the PWS message over LTE as described in paragraphs 0052, 0059, and as shown in Fig. 2); 
generating, by the relay UE, a second output message containing all or part of the second PWS message related to the PWS message (i.e., the UE that receives a secondary notification including authorization and/or configurations for D2D operations and start communication as described in paragraphs 0060-0063), and 
responsive to formatting the second output message, relaying, by the relay UE, the second output message to the remote UE over the short-range communication technology via the D2D interface (i.e., transmitting PWS to other UEs as described in paragraphs 0060-0063)

The combination of Miskiewicz, Ryu, and Samuelsson, however, does not expressly disclose wherein the D2D interface comprises a PC5 interface.  
In a similar endeavor, Lee ‘304 discloses a method for releasing a sidelink radio bearer for D2D communication system.  Lee ‘304 also discloses wherein the D2D interface comprises a PC5 interface (paragraphs 0052, 0089 and 0190). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the warning to be transmitted more effectively.


Claim 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miskiewicz in view of Ryu in view of Samuelsson, and further in view of Loehr et al. (hereinafter “Loehr”, US 2019/0313375).
Regarding claims 7, and 20, Miskiewicz, Ryu, and Samuelsson disclose all limitations recited within claims as described above.  Samuelsson also discloses wherein the relay UE relays, over the short-range communication technology, the PWS message to the remote UE, wherein the remote UE is not configured to receive the PWS message from the base station over the first communication technology (paragraph 0011), but do not expressly disclose the remaining features of these claims.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to expand the coverage area in case of a disaster or public safety situation.  

Allowable Subject Matter
8.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Atty. Docket No.: 50335-US-PAT4214-66701Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644